IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,274



                EX PARTE NICHOLAS VONERIC THOMAS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1009588 IN THE 209TH DISTRICT COURT
                           FROM HARRIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Thomas v. State, No. 14-07-00162-CR (Tex. App.–Houston [14th Dist.] 2009, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely notify Applicant that his conviction had been affirmed. Appellate counsel filed an

affidavit with the trial court. Based on that affidavit, the trial court made findings of fact and
                                                                                                      2

concluded that appellate counsel rendered ineffective assistance. The trial court recommended that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Fourteenth Court of Appeals in Cause No. 14-07-00162-CR that affirmed his

conviction in Case No. 1009588 from the 209th Judicial District Court of Harris County. Applicant

shall file his petition for discretionary review with the Fourteenth Court of Appeals within 30 days

of the date on which this Court’s mandate issues.



Delivered: January 13, 2010
Do not publish